DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15 and 16 are objected to because of the following informalities:  Claims 15 and 16 depend from claim 1, but appears as if they should depend from claim 10.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. (US 2019/0073887) in view of Davidson (US 2015/0194030).
As per claim 1, Nagata teaches a retail security system comprising: a base having a wireless transceiver (Nagata, figs. 1 and 4 and [0058]: The base station has a transceiver for communicating with the fobs, or pucks); and a puck assembly having a surface on which a product is mountable for merchandising of the product to a customer and a wireless transceiver 
Nagata does not disclose:
three or more bases spatially distributed in a space,
the puck assembly determines a coordinate location of the puck assembly in the space based on wireless communications between the puck assembly and the three or more bases
However, in the same art of retail products with attached tracking devices, Davidson, [0119]-[0122], teaches that determining the location of the tag, or fob or puck, can be done through triangulation or trilateration, thus using three different bases for the needed locating communications. The locating determines coordinates in a grid of the area.
Thus, in this combination, Nagata’s fob, which performs the location determination, would use the triangulation or trilateration using communication from at least three different bases to determine more exact location.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Nagata’s location determination to use more data from more sources to determine more exact location, as taught by Davidson. The motivation is to use the more exact location to enable more determinations of tag movement, such as speed and direction 
As per claim 2 (dependent on claim 1), Nagata and Davidson further teaches:
wherein the coordinate location is a virtual coordinate location in virtual grid stored in the puck assembly and corresponds to the space (Davidson, [0121]: The position is reported as coordinates in a grid; in this combination, the tag, or puck, would store the grid information in order to be able to determine the coordinates).  
As per claim 3 (dependent on claim 1), Nagata and Davidson further teaches:
wherein the coordinate location corresponds to a real coordinate location in the space (Davidson, [0121]: The position is reported as coordinates in a grid; in this combination, the tag, or puck, would store the grid information in order to be able to determine the coordinates).  
As per claim 4 (dependent on claim 1), Nagata and Davidson further teaches:
wherein the puck assembly includes an alarm module that generates a warning sound in response to the coordinate location being located in a warning zone (Nagata, [0025], [0028]-[0031], and [0040]: The alarm for warning the crossing of a sub-perimeter, can include sound).  
As per claim 5 (dependent on claim 1), Nagata and Davidson further teaches:
wherein the puck assembly includes an alarm module that generates an alarm sound in response to the coordinate location being located in an alarm zone (Nagata, [0025], [0028]-[0031], and [0040]: The alarm for alarming the crossing of an outer perimeter, can include sound).  
As per claim 6 (dependent on claim 1), Nagata and Davidson further teaches:

As per claim 7 (dependent on claim 1), Nagata and Davidson further teaches:
wherein the puck assembly determines the coordinate location of the puck assembly in the space based on signal strength of signals sent from the three or more bases (Davidson, [0122]-[0124]: The location determination may use signal strength of signals between the bases and the tag, or fob).  
As per claim 8 (dependent on claim 1), Nagata and Davidson further teaches:
wherein the puck assembly determines the coordinate location of the puck assembly in the space based on radio frequency time of flight for roundtrip wireless signals (Nagata, [0033], [0054], and [0083]: Time of flight for signals between the fob and the base station may be used in the location determinations; thus in this combination, time of flight between the fob and the at least three bases would be used for the coordinate determination).  
As per claim 9 (dependent on claim 1), Nagata and Davidson further teaches:
wherein the wireless communications are data packets that identify the source and destination (Nagata, [0032]-[0033]: The commination signals for determining location use data packets for the specific base and specific fob, thus would identify the base and fob for the communication).  
As per claim 10, Nagata and Davidson renders obvious all the claim limitations as in the consideration of claim 1 above. Additional limitations are met as in the consideration of claims 4 and 5 and Nagata, [0054], also teaches the fob including data storage, a processor, an alarm 
As per claim 11 (dependent on claim 10), Nagata and Davidson further teaches:
wherein puck assembly generates the alarm sound comprises automatically turning off the alarm sound when the puck assembly is moved from the alarm zone or the warning zone into a safe zone (Nagata, [0030]: The alarms are only generated when the position meets the alarm zone distances, or areas, thus moving back to the safe zone stops the alarming).
As per claim 12, Nagata and Davidson renders obvious the limitations of claim 10 and additional limitations are met as in the consideration of claim 6 above.
As per claim 13, Nagata and Davidson renders obvious the limitations of claim 10 and additional limitations are met as in the consideration of claim 2 above.
As per claim 14, Nagata and Davidson renders obvious the limitations of claim 10 and additional limitations are met as in the consideration of claim 3 above.
As per claim 15, Nagata and Davidson renders obvious the limitations of claim 10 and additional limitations are met as in the consideration of claim 7 above.
As per claim 16, Nagata and Davidson renders obvious the limitations of claim 10 and additional limitations are met as in the consideration of claim 8 above.
As per claim 17, Nagata and Davidson renders obvious all the claim limitations as in the consideration of claim 10 above. Additionally, Nagata, fig. 5 and [0037] and [0047], teaches that the system may operate for a plurality of fobs, or pucks.
As per claim 18, Nagata and Davidson renders obvious the limitations of claim 17 and additional limitations are met as in the consideration of claim 11 above.

As per claim 20, Nagata and Davidson renders obvious the limitations of claim 17 and additional limitations are met as in the consideration of claim 7 above.
As per claim 21, Nagata and Davidson renders obvious the limitations of claim 17 and additional limitations are met as in the consideration of claim 8 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references cited in the PTO-892 form are related to anti-theft and tracking systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183. The examiner can normally be reached 9:00 - 7:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ANDREW W BEE/            Primary Examiner, Art Unit 2699